Plaintiff in error, George Hill, was convicted on an information charging that he did sell "one pint and two quarts of alcohol to the following parties, to wit: Neal Winfield, Ode Cummings, Jobe Hill, and Jess Mathis" — and was sentenced to be confined for 90 days in the county jail and pay a fine of $300. A careful examination of the record discloses that there is no competent evidence to support the verdict.
The only testimony tending to support the verdict is that of Neal Winfeld, who testified that he, Ode Cummings, and Jess Mathis were at Konawa, and they "chipped in" 50 cents each, and he took the money and gave it to Jobe Hill, who went to get some whisky, and Jobe Hill went back behind the defendant's livery barn and got the alcohol; that the defendant, George Hill, was not there at that time; that Jobe Hill said he got the alcohol from a boy named Gardner.
Ode Cummings and Jess Mathis testified that Neal Winfield took their money and brought some alcohol to them, where they were waiting for him about a mile out of Konawa.
The defendant testified that he did not sell any alcohol to Neal Winfield or any other person at any time; that he had several times put Neal Winfield out of his barn when he came around there intoxicated. *Page 670 
Roy Crogan testified that he worked for the defendant at his livery barn; that no intoxicating liquor was ever sold there; that he heard George Hill forbid Neal Winfield from coming around the barn.
Floyd Alexander testified that he worked at the livery barn and heard George Hill tell Neal Winfield that he did not want him to come around the barn.
We cannot permit the verdict of the jury to stand on such evidence. The testimony on the part of the state does not show that the defendant Hill had any knowledge of the transaction testified to by witness Neal Winfield. There being no competent or legal evidence to support the verdict, the judgment of the lower court is reversed.